Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (US 2022/0210567A1, [0003]), hereinafter “AAPA” in view of Xiao et al. (US20200213752 A1). 

As to Claim 1, AAPA teaches a speaker ( a speaker, [0003]), comprising: a frame ; a vibration unit fixed to the frame; and a magnetic circuit unit driving the vibration unit to vibrate and produce sound,( a frame, a vibration unit fixed to the frame and a magnetic circuit unit driving the vibration unit to vibrate and produce sound.[0003]) wherein the vibration unit comprises a diaphragm ( [003]) having a ring shape and a voice coil driving the diaphragm to vibrate and produce sound ( voice coil, [0003]); the diaphragm comprises a first suspension having a ring shape, a second suspension having a ring shape and a vibrating portion having a ring shape ( [0003] teaches The diaphragm includes a ring-shaped first suspension, a ring-shaped second suspension and a ring-shaped vibrating portion.); the first suspension surrounds the second suspension and is spaced apart from the second suspension; an outer peripheral side of the vibrating portion is fixed to a side of the first suspension close to the second suspension ( The first suspension surrounds the second suspension and is spaced apart from the second suspension. An outer peripheral side of the vibrating portion is fixed to a side of the first suspension close to the second suspension[0003]) and an inner peripheral side of the vibrating portion is fixed to a side of the second suspension close to the first suspension ( an inner peripheral side of the vibrating portion is fixed to a side of the second suspension close to the first suspension., [0003]); an outer peripheral side of the first suspension is fixed to the frame ( [0003]). Regarding the following: the magnetic circuit unit is provided with a magnetic gap, and the voice coil is inserted in the magnetic gap ( implicit to speaker devices having a magnetic circuit having a magnetic gap,  a voice coil inserted in the magnetic gap and vibrate to produce sound); the magnetic circuit unit comprises a yoke ( [0003]); and the yoke and the diaphragm are arranged at two opposite sides of the frame; and the vibration unit further comprises a fixing ring connected to the magnetic circuit unit; the second suspension surrounds the fixing ring; and an inner peripheral side of the second suspension is fixed to an end of the fixing ring away from the yoke, AAPA on [0003] teaches The magnetic circuit unit includes a yoke fixed to the frame, a main magnet fixed to the yoke, an auxiliary magnet surrounding the main magnet, and a subsidiary magnet covering a side of the main magnet away from the yoke. The inner peripheral side of the diaphragm is fixed to the subsidiary magnet, and the second suspension surrounds the subsidiary magnet. AAPA does not explicitly teach “ ...the yoke and the diaphragm are arranged at two opposite sides of the frame; and the vibration unit further comprises a fixing ring connected to the magnetic circuit unit; the second suspension surrounds the fixing ring; and an inner peripheral side of the second suspension is fixed to an end of the fixing ring away from the yoke.” However, Xiao in related field (Speaker device) teaches on Figure 3, the diaphragm 31 and yoke 21 are on the opposite sides of holder 12, [0016]. Further, on [0017]- [0018], the vibration unit 3 includes a diaphragm 31, and a voice coil 32 configured to drive the diaphragm 31 to vibrate. [0018] Referring to FIG. 2 to FIG. 5, the vibration unit 3 further includes a centering support member 313. The centering support member 313 includes a connecting portion 3131, extension portions 3132 extending from two opposite ends of the connecting portion 3131 towards the lower diaphragm 312, and body portions 3133 each formed extending from a tail end of one of the extension portions 3132 while being bent in a direction facing away from the extension portion 3132. In an embodiment, the extension portion 3132 and the connecting portion 3131, as well as the extension portion 3132 and the body portion 3133 enclose a right angle, respectively. In some embodiments, an elastic portion 31331 is in a bending shape capable of providing elastic force. Thus, Xiao teaches the centering support member 313 including the connecting portion 3131, extension portion 3132 and body portion 3133 as the fixing ring connected to the auxiliary magnet 232 as shown on Figures 4 and 5. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include a fixing ring or support member 313 as taught by Xiao  to connect the upper and lower diaphragm and form a combined vibration unit with improved low frequency performance. See at least [0024]. 

Allowable Subject Matter
1.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651